DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-11, 13, 15 and 17-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,418242. 
-Regarding claim 1, claims 1-20 of U.S. Patent No. 11,418242 teaches a method in a User Equipment (UE) for multi-antenna transmission, the method (see claims 1 and 2 of U.S. Patent No. 11,418242) configurable of comprising: 
receiving a first higher-layer signaling “first higher-layer signaling” (see claim 1, col. 24, line 29), the first higher-layer signaling is an RRCReconfiguration signaling ( as comprising configuring elements  “MAC CEs”, “RRC IEs”, see claim 1, col. 24 lines 58-59); 
monitoring a first-type physical layer signaling in a first radio resource pool (see claim 1, col. 24, lines 30-31); and 
receiving second downlink information” second downlink information”  in a second radio resource pool (see claim 1, col. 24, lines 32-33);
wherein  the second downlink information is a PDCCH (see claim 1, lines 52-53); 
wherein the first higher-layer signaling is used, by the UE, for determining first information and second information, and the first information is used, by the UE, for multi- antenna related receiving in the first radio resource pool; wherein when the first-type physical layer signaling is detected by the UE, the first-type physical layer signaling is used, by the UE, for multi-antenna related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the UE, the second information is used, by the UE, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool (see claim 1, col. 24, lines 34-46); 
the second radio resource pool and the first radio resource pool are orthogonal in time domain; the first radio resource pool and the second radio resource pool each include multiple Resource Elements (see claim 1, col. 24, lines 49-55);
the first information is used, by the UE, for determining a first antenna port group, the second information is used, by the UE, for determining a second antenna port group , the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s); the first-type physical layer signaling is used, by the UE, for determining a third antenna port group, the third antenna port group comprises a positive integer number of antenna port(s); wherein when the first-type physical layer signaling is not detected by the UE, the UE assumes that an antenna port group used for transmitting the second downlink information is QCLed with the second antenna port group (see claim 2, col. 24, line 56 to col. 25, line 4).
-Regarding claim 3, claims 1-20 of U.S. Patent No. 11,418242 teaches that the UE assumes that an antenna port group used for transmitting the first-type physical layer signaling is QCLed with the first antenna port group (see claim 2, col. 24, lines 65-67);j when the first-type physical layer signaling is detected by the UE, and the UE assumes an antenna port group used for transmitting the second downlink information is QCLed with the third antenna port group (see claim 2, col. 25, lines 4-7).
-Regarding claim 5, claims 1-20 of U.S. Patent No. 11,418242 teaches that the first-type physical layer signaling is a PDCCH (see claim 1, col. 24, lines 51-52).
-Regarding claim 7, claims 1-20 of U.S. Patent No. 11,418242 teaches that the first radio resource pool and the second radio resource pool each include multiple OFDM symbols; or, the second radio resource pool is K consecutive subframe(s) starting from the Nth subframe behind the first radio resource, wherein the N and the K are positive integers; or, the first information and the second information are used for determining QCL information of spatial correlation between a DMRS port and a CSI-RS port; or, the first information and the second information are used for determining QCL information of correlation of large-scale channel characteristics between a DMRS port and a CSI-RS port, (see claim 3 of U.S. Patent No. 11,418242).
-Regarding claim 8, claims 1-20 of U.S. Patent No. 11,418242 teaches that an antenna port group used for transmitting the first-type physical layer signaling is a DMRS antenna port group, and the first antenna port group 1s a CSI-RS antenna port group QCLed with the DMRS antenna port group; or, an antenna port group used for transmitting the second downlink information is a DMRS antenna port group, and the second antenna port group is a CSI-RS antenna port group QCLed with the DMRS antenna port group; or, an antenna port group used for transmitting the second downlink information is a DMRS antenna port group, and the third antenna port group is a CSI-RS antenna port group QCLed with the DMRS antenna port group, (see claim 4 of U.S. Patent No. 11,418242).
-Regarding claim 9, claims 1-20 of U.S. Patent No. 11,418242 teaches a method in a base station for multi-antenna transmission,  the method (see claims 6-8 of U.S. Patent No. 11,418242) configurable of comprising: 
transmitting a first higher-layer signaling (see claim 6, col. 25, line 44), the first higher-layer signaling is an RRCReconfiguration signaling  (as comprising configuring elements  “MAC CEs”, “RRC IEs”, see claim 6, col. 25 lines 63-65);
transmitting a first-type physical layer signaling in a first radio resource pool; and transmitting second downlink information in a second radio resource pool (see claim 6, col. 25, lines 45-48); 
the second downlink information is a PDCCH (see claim 6, col. 26, lines 1-2); 
wherein the first higher-layer signaling is used, by a receiving site, for determining first information and second information, and the first information is used, by the receiving site, for multi-antenna related receiving in the first radio resource pool;  wherein when the first-type physical layer signaling is detected by the receiving site, the first-type physical layer signaling is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the receiving site, the second information is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool;  and the second radio resource pool is related to the first radio resource pool (see claim 6, col. 25, lines 49-62); 
the second radio resource pool and the first radio resource pool are orthogonal in time domain (see claim 6, lines 65-67); 
the first radio resource pool and the second radio resource pool each include multiple Resource Elements “multiple OFDM symbols” (see claim 8, col. 36, lines 29-30); 
the first information is used, by the receiving site, for determining a first antenna port group, the second information is used, by the receiving site, for determining a second antenna port group, the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s); the first-type physical layer signaling is used, by the receiving site, for determining a third antenna port group, the third antenna port group comprises a positive integer number of antenna port(s), (see claim 7, col. 26, lines 5-15); 
wherein the first-type physical layer signaling is a PDCCH (see claim 6, col. 26, line 67 to col. 26, line 1).
-Regarding claim 10, claims 1-20 of U.S. Patent No. 11,418242 teaches that an antenna port group used for transmitting the first-type physical layer signaling is a DMRS antenna port group, and the first antenna port group 1s a CSI-RS antenna port group QCLed with the DMRS antenna port group; or, an antenna port group used for transmitting the second downlink information is a DMRS antenna port group, and the second antenna port group is a CSI-RS antenna port group QCLed with the DMRS antenna port group; or, an antenna port group used for transmitting the second downlink information is a DMRS antenna port group, and the third antenna port group is a CSI-RS antenna port group QCLed with the DMRS antenna port group (see claim 9 of U.S. Patent No. 11,418242).
-Regarding claim 11, claims 1-20 of U.S. Patent No. 11,418242 teaches a UE for multi-antenna transmission, the UE (see claims 11-13 of U.S. Patent No. 11,418242) configurable of comprising: 
a first receiver, to receive a first higher-layer signaling (see claim 11, col. 26, line 63), the first higher-layer signaling is an RRCReconfiguration signaling (as comprising configuring elements  “MAC CEs”, “RRC IEs”, see claim 11, col. 27, lines 14-17); 
a second receiver, to monitor a first-type physical layer signaling in a first radio resource pool; and a third receiver, to receive second downlink information in a second radio resource pool, (see claim 11, col. 26, lines 64-67); 
the second downlink information is a PDCCH, (see claim 11, col. 27, lines 20-21); 
wherein the first higher-layer signaling is used, by the UE, for determining first information and second information, and the first information is used, by the UE, for multi- antenna related receiving in the first radio resource pool; wherein when the first-type physical layer signaling is detected by the UE, the first-type physical layer signaling is used, by the UE, for multi-antenna related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the UE, the second information is used, by the UE, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool, (see claim 11, col. 27, lines 1-14); 
the second radio resource pool and the first radio resource pool are orthogonal in time domain (see claim 11, col. 11, lines 17-19); 
the first radio resource pool and the second radio resource pool each include multiple Resource Elements “OFDM symbols”, (see claim 13, col. 27, lines 44-45); 
the first information is used, by the UE, for determining a first antenna port group , the second information is used, by the UE, for determining a second antenna port group , the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s); the first-type physical layer signaling is used, by the UE, for determining a third antenna port group , the third antenna port group comprises a positive integer number of antenna port(s), (see claim 12, col. 27, lines 26-33); 
wherein when the first-type physical layer signaling is not detected by the UE, the UE assumes that an antenna port group used for transmitting the second downlink information is QCLed with the second antenna port group (see claim 12, col. 27, lines 35-38).
-Claim 13 is rejected with similar reasons for claim 3.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 17 is rejected with similar reasons for claim 7.
-Claim 18 is rejected with similar reasons for claim 8.
-Regarding claim 19, claims 1-20 of U.S. Patent No. 11,418242 teaches a base station for multi-antenna transmission, the base station (see claims 16-18 of U.S. Patent No. 11,418242) configurable of comprising: 
a first transmitter, to transmit a first higher-layer signaling (see claim 16, line 12), the first higher-layer signaling is an RRCReconfiguration signaling (as comprising configuring elements  “MAC CEs”, “RRC IEs”, see claim 16, col. 28, lines 31-33); 
a second transmitter, to transmit a first-type physical layer signaling in a first radio resource pool; and a third transmitter, to transmit second downlink information in a second radio resource pool (see claim 16, col. 28,  lines 13-16); 
the second downlink information is a PDCCH (see claim 16, col. 28, lines 36-37); 
wherein the first higher-layer signaling is used, by a receiving site, for determining first information and second information, and the first information is used, by the receiving site, for multi-antenna related receiving in the first radio resource pool; wherein when the first-type physical layer signaling is detected by the receiving site, the first-type physical layer signaling is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the receiving site, and the second information is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool (see claim 16, col. 28, lines 17-31);
the second radio resource pool and the first radio resource pool are orthogonal in time domain (see claim 16, col. 28, lines 33-35); 
the first radio resource pool and the second radio resource pool each include multiple Resource Elements “OFDM symbols” (see claim 18, col. 28, lines62-63); 
the first information is used, by the receiving site, for determining a first antenna port group , the second information is used, by the receiving site, for determining a second antenna port group , the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s); the first-type physical layer signaling is used, by the receiving site, for determining a third antenna port group , the third antenna port group comprises a positive integer number of antenna port(s) (see claim 17, col. 28, lines 40-49); 
wherein the first-type physical layer signaling is a PDCCH (see claim 16, col. 28, lines 35-36).
-Claim 20 is rejected with similar reasons for claim 10.
Allowable Subject Matter
Claims 2, 4, 6, 12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
References 20160373233, 20150341958, 20190132822 and 20170079017 are additionally cited because they are pertinent to the claimed method and associated system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632